Case 5:17-cv-02514-JGB-SHK Document 192-5 Filed 09/27/19 Page 1 of 5 Page ID
                                 #:2049
Case 5:17-cv-02514-JGB-SHK Document 192-5 Filed 09/27/19 Page 2 of 5 Page ID
                                 #:2050
Case 5:17-cv-02514-JGB-SHK Document 192-5 Filed 09/27/19 Page 3 of 5 Page ID
                                 #:2051
Case 5:17-cv-02514-JGB-SHK Document 192-5 Filed 09/27/19 Page 4 of 5 Page ID
                                 #:2052
Case 5:17-cv-02514-JGB-SHK Document 192-5 Filed 09/27/19 Page 5 of 5 Page ID
                                 #:2053
